— Appeal from a judgment of the Supreme Court in favor of plaintiff, entered October 13, 1976 in Schoharie County, upon a decision of the court at a Trial Term, without a jury. Upon the prior appeal in this proceeding (Van Wormer v Giovatto, 42 AD2d 320, app dsmd 34 NY2d 666) the court found that the judgment should be reversed and further considered by the trial court. The legal issues attempted to be raised by the appellant on these proceedings were determined in the prior proceeding and the decision of the trial court is not against the weight of the credible evidence. Judgment affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.